Citation Nr: 0121712	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  00-01 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disability, rated in combination as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1967 to August 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1996 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased disability 
rating for the appellant's left knee disability.  At that 
time, the appellant's left knee was rated as 20 percent 
disabling under Diagnostic Code 5257 for recurrent 
subluxation or lateral instability of the knee.

This case was before the Board previously in September 1999, 
when it was remanded for the RO to issue a Statement of the 
Case (SOC) in response to the appellant's June 1996 notice of 
disagreement.  See Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999).  Following the issuance of the SOC, the appellant 
perfected a timely appeal to the Board.

The appellant was awarded a separate 10 percent disability 
evaluation for his left knee disability under Diagnostic Code 
5003-5261 for limitation of flexion due to degenerative 
arthritis by a September 1999 rating decision; with the 
appellant's 20 percent rating under Diagnostic Code 5257, the 
combined rating for the appellant's service-connected left 
knee disability increased to 30 percent.  See 38 C.F.R. 
§ 4.25 (2000).  Because the appellant continues to disagree 
with the current rating assigned, the claim of an increased 
rating above 30 percent for this disability remains at issue 
on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim 
remains in controversy where less than the maximum available 
benefits is awarded).

On May 23, 2001, a hearing was held in Pittsburgh, 
Pennsylvania, before Bettina S. Callaway, who is the Board 
member making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(b), (c) (West 1991 & Supp. 2000).  A transcript of 
that hearing has been associated with the record on appeal.

At that hearing, the appellant withdrew his appeal of denial 
of entitlement to service connection for tinnitus.  
Therefore, that issue will not be addressed further by the 
Board.

Further, the testimony of the appellant and his spouse at the 
hearing raised the issues of entitlement to service 
connection for a right knee disability and a back disability, 
both claimed as secondary to the appellant's service-
connected left knee disability.  These issues are referred to 
the RO for appropriate development.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

At the May 23, 2001 hearing, the appellant testified that his 
left knee disability has worsened greatly during the previous 
year.  He testified in detail about treatment that he had 
undergone to relieve his symptoms.  The appellant last 
underwent a VA joints examination in July 1995.  Where the 
record does not adequately reveal the current state of the 
claimant's disability, the fulfilment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Based upon the appellant's testimony, it is evident that a 
new examination is required.

Further, the appellant has indicated that he has received 
recent treatment from John Lyons, M.D., and from a Dr. Thomas 
for his left knee disability.  Although the appellant 
provided records from Dr. Lyons at the hearing, he indicated 
that the treatment was ongoing; therefore, current records 
from Dr. Lyons should be obtained.  No records from a Dr. 
Thomas are in the claims folder.  Records from Dr. Thomas 
should be obtained.

Although the appellant indicated that he had not received VA 
treatment regarding his left knee disability since "a 
couple" of years previously.  Nevertheless, records from the 
VA have not been obtained in conjunction with this claim.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers, 
including VA providers, John Lyons, M.D. 
and Dr. Thomas, who have treated the 
appellant for his left knee disability 
since June 1995.  After securing the 
necessary releases, the RO should obtain 
these records.

3.  The appellant should be afforded a VA 
joints examination and a VA scars 
examination to evaluated the severity of 
his post-surgical left knee disability.  
The examiner is requested to specify the 
range of motion of that knee and discuss 
whether there is subluxation and/or 
lateral instability, and, if so, the 
extent.  Further, the effect of pain on 
the functioning of the knee should be 
explored, and any evidence of disuse, 
such as atrophy, should be noted.  The 
claims folder should be made available to 
the examiner for review before the 
examination.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





